Exhibit 10.1

AGENCY AGREEMENT

August 2, 2007

Sterling Mining Company

609 Bank St.

Wallace, ID

83873 USA

Attention:        Raymond De Motte, President

Dear Sirs:

The undersigned, TD Securities Inc. and Blackmont Capital Inc. (collectively,
the “Agents”), understand that Sterling Mining Company (the “Company”) proposes
to issue and sell up to 6,200.000 special warrants (individually, a “Special
Warrant” and, collectively, the “Special Warrants”) having the terms described
herein, at a price of US$3.25 per Special Warrant (the “Issue Price”) for
aggregate gross proceeds to the Company of up to US$20,150,000. The Agents shall
have the option (the “Agents’ Option”) to purchase up to an additional 1,550,000
Special Warrants (the “Additional Special Warrants”) at the Issue Price, with
such Agents’ option being exercisable in whole or in part at any time prior to
48 hours before the Closing Time. The Offering of Special Warrants and
Additional Special Warrants is hereinafter referred to as the “Offering”. Unless
the context otherwise requires, all references to the Special Warrants shall
assume the exercise of the Agents’ Option in full and shall include the
Additional Special Warrants.

Each Special Warrant is convertible for no additional consideration into one
Unit (as hereinafter defined) of the Company. Each Unit shall consist of one
Common Share (as hereinafter defined) of the Company’s common stock, par value
US$0.05 per Common Share (the “Unit Shares”) and one half of one Common Share
purchase warrant (the “Warrants”). Each whole Warrant is exercisable for one
Common Share (each a “Warrant Share”) at an exercise price of US$4.10 for 24
months following the Closing Date.

Upon and subject to the terms and conditions set forth herein, the Agents hereby
agree to act, and upon acceptance hereof the Company hereby appoints the Agents,
as the Company’s exclusive agents to offer for sale the Special Warrants on a
“best efforts” agency basis, without any obligation to purchase such Special
Warrants, at the Issue Price, and agree to arrange for purchasers for the
Special Warrants resident in the Selling Jurisdictions (as hereinafter defined).

The Purchasers (as hereinafter defined), Agents and other holders (including
subsequent transferees) of the Special Warrants (and any holders of Registrable
Securities (as hereinafter defined) will be entitled to the benefit of the
registration rights agreement, to be dated as of the Closing Date (the
“Registration Rights Agreement”), among the Company and the Agents, in the form
attached hereto as Exhibit A.

In consideration of the services to be rendered by the Agents in connection with
the Offering, the Company shall pay to the Agents the Commission (as hereinafter
defined) and issue to the Agents the Compensation Options as set out in section
14 hereof.



--------------------------------------------------------------------------------

DEFINITIONS

In this Agreement, in addition to the terms defined above, the following terms
shall have the following meanings:

“Act” means the Securities Act (Ontario).

“Affiliates” means the affiliates of the Agents, as such term is defined in the
Act.

“Agents” means TD Securities Inc. and Blackmont Capital Inc. collectively.

“Agreement” means the agreement resulting from the acceptance by the Company of
the offer made by the Agents hereby.

“Broker Option” shall have the meaning ascribed to such term in section 14
hereof.

“Business Day” means a day which is not a Saturday, Sunday or statutory or civic
holiday in the city of Toronto, Ontario.

“Closing” means the closing on the Closing Date of the transaction of purchase
and sale in respect of the Special Warrants as contemplated by this Agreement
and the Subscription Agreements.

“Closing Date” means August 2, 2007 or such other date as the Agents and the
Company may agree.

“Closing Time” means 10:00 a.m. (Toronto time) on the Closing Date or such other
time on the Closing Date as the Company and the Agents may agree.

“Commission” shall have the meaning ascribed to such term in section 14 hereof.

“Common Shares” means shares of common stock, par value US$0.05 per share, in
the capital of the Company.

“Company” means Sterling Mining Company and includes any successor corporation
to or of the Company.

“Company’s Auditors” means Williams and Webster, P.S., or such other firm of
chartered accountants as the Company may have appointed or may from time to time
appoint as auditors of the Company.

“Compensation Options” shall have the meaning ascribed to such term in section
14 hereto.

“Compensation Option Certificate” means the certificate evidencing the
Compensation Options and containing the terms thereof.

“Conversion Conditions” means the third day following: (i) a final prospectus
receipt being received in relation to the filing of the Final Prospectus, and
(ii) the Company and the Agents confirming in writing to the person appointed as
the Special Warrant agent that the conditions above have been fulfilled and all
regulatory or other approvals have been received.

“Debt Instrument” means any loan, bond, debenture, promissory note or other
instrument evidencing indebtedness (demand or otherwise) for borrowed money or
other liability.

 

- 2 -



--------------------------------------------------------------------------------

“Disclosure Documents” means collectively, the Corporation’s annual reports on
Form 10-K for the years ended December 31, 2005 and December 31, 2006, and all
subsequent documents filed by the Company with the SEC pursuant to
Section 13(a), 13(c), 14(a) or 15(d) of the Exchange Act prior to the Closing
Date, including the quarterly report filed on Form 10-Q for the quarter ended
March 31, 2007, and the current reports filed on Form 8-K since January 1, 2006;

“Environmental Laws” has the meaning ascribed in section 4(a)(xxix) hereof.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Financial Statements” has the meaning ascribed in section 4(a)(vi) hereof.

“Final Prospectus” means the (final) long form prospectus of the Company to be
filed in the Qualifying Provinces for the purpose of qualifying the Unit Shares
and Warrants.

“including” means including without limitation.

“Institutional Accredited Investor” means an “accredited investor”, as defined
in Rule 501(a)(1), (2), (3) and (7) of the U.S. Securities Act.

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended.

“Issue Price” shall have the meaning ascribed to such term on the face page of
the Agreement.

“Lead Agent” means TD Securities Inc.

“Leased Premises” means all premises which are material to the Company and which
the Company or a Material Subsidiary occupies as tenant.

“Material Agreement” means any material note, indenture, mortgage or other form
of indebtedness and any contract, commitment, agreement (written or oral),
instrument, lease or other document, including licence agreements and agreements
relating to intellectual property, to which the Company is a party and which is
material to the Company.

“Material Subsidiaries” shall have the meaning ascribed thereto in section
4(a)(ii) hereof.

“MRRS” means the mutual reliance review system procedures provided for under
National Policy 43-201 – Mutual Reliance Review System for Prospectuses and
Annual Information Forms.

“misrepresentation”, “material fact”, “material change”, “subsidiary”,
“affiliate”, “associate”, and “distribution” have the respective meanings
ascribed thereto in the Act or the U.S. Securities Act, as applicable.

“Offering” means the offering of Special Warrants pursuant to the Subscription
Agreement and the Agency Agreement.

“person” means any individual (whether acting as an executor, trustee,
administrator, legal representative or otherwise), corporation, firm,
partnership, sole proprietorship, syndicate, joint venture, trustee, trust,
unincorporated organization or association, and pronouns have a similar extended
meaning.

“Preliminary Prospectus” means the Canadian preliminary prospectus of the
Company filed in accordance with the MRRS.

 

- 3 -



--------------------------------------------------------------------------------

“Prospectus” shall mean, collectively, the Preliminary Prospectus and the Final
Prospectus.

“Public Record” means the Company’s annual reports on Form 10-K for the years
ended December 31, 2005 and December 31, 2006, as amended, the quarterly reports
filed on Form 10-Q for the quarter ended March 31, 2007 as amended, and the
current reports filed on Form 8-K since January 1, 2006.

“Purchasers” means the persons who, as purchasers, acquire Special Warrants by
duly completing, executing and delivering Subscription Agreements and any other
required documentation and permitted assignees or transferees of such persons
from time to time.

“Qualifying Provinces” means each of the provinces of British Columbia, Alberta
and Ontario.

“Registration Rights Agreement” shall have the meaning ascribed to such term on
the face page of this Agreement.

“Registration Statement” means the registration statement or statements of the
Company that may be filed with the SEC in order to register the Registerable
Securities.

“Registerable Securities” means the Unit Shares and Warrants.

“Regulation D” means Regulation D under the U.S. Securities Act.

“Regulation S” means Regulation S under the U.S. Securities Act.

“Rule 144” means Rule 144 under the U.S. Securities Act.

“Rule 144A” means Rule 144A under the U.S. Securities Act.

“SEC” means the United States Securities and Exchange Commission.

“Securities Laws” means, as applicable, the securities laws, regulations, rules,
rulings and orders in the Selling Jurisdictions, the applicable policy
statements issued by the securities regulators in the Selling Jurisdictions, the
securities laws of the United States, any applicable States and any
jurisdictions outside of Canada and the United States, the regulations and rules
thereunder and the forms prescribed thereby and the rules of any applicable
stock exchange.

“Securities Regulators” means the securities commissions or other securities
regulatory authorities of the Selling Jurisdictions, including the SEC, or, as
the context may require, any one or more of Selling Jurisdictions.

“Selling Jurisdictions” means all of the provinces of Canada and such other
jurisdictions outside of Canada (including the United States) as may be agreed
to by the Agents and the Company as evidenced by the Company’s acceptance of a
Subscription Agreements with respect thereto.

“Special Warrant” shall have the meaning ascribed to such term on the face page
of this Agreement.

“State” means any one of the 50 states of the United States of America or the
District of Columbia.

“Subscription Agreements” means the subscription agreements in the form agreed
upon by the Agents and the Company pursuant to which Purchasers agree to
subscribe for and purchase the Special Warrants herein contemplated and shall
include, for greater certainty, all schedules thereto.

 

- 4 -



--------------------------------------------------------------------------------

“Sunshine Mine” means the patented and unpatented mining claims forming part of
the sunshine mine property of the Company in the Coeur d’Alene Mining District
of northern Idaho, United States.

“Supplementary Material” means, collectively, any amendment to the Preliminary
Prospectus, the Final Prospectus, the Registration Statement, or any amended or
supplemental prospectus or ancillary material required to be filed with any of
the Securities Regulators pursuant to the Canadian Securities Laws.

“Taxes” shall have the meaning ascribed thereto in section 4(a)(viii).

“Transaction Documents” means, collectively, this Agreement, the Subscription
Agreements, the Registration Rights Agreement, the Warrant Certificate and the
Compensation Option Certificate.

“Transfer Agent” means Columbia Stock Transfer Company.

“Unit” means a unit of the Company comprised of one Common Share and one-half of
one Warrant.

“Unit Shares” shall have the meaning ascribed to such term on the face of this
Agreement.

“United States” means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia.

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.

“Warrant Certificate” means the warrant certificates dated as of the Closing
Date representing the Warrants.

“Warrants” shall have the meaning ascribed to such term on the face page of the
Agreement.

“Warrant Shares” shall have the meaning ascribed to such term on the face page
of the Agreement.

“$” as used herein means United States dollars, unless otherwise defined.

TERMS AND CONDITIONS

1. (a) Sale on Exempt Basis. The Agents will offer for sale and sell the Special
Warrants in the Selling Jurisdictions on a “private placement” basis in those
jurisdictions where they may lawfully be offered for sale or sold and only at
the Issue Price. The Agents will offer the Special Warrants to persons who they
reasonably believe are Institutional Accredited Investors, or “accredited
investors” as defined in the Act, in transactions which comply with the
exemptions from registration or do not require the filing of a prospectus or
offering memorandum with respect to those Special Warrants under the laws of any
Selling Jurisdiction. The Agents are duly registered to effect the sale of the
Special Warrants in the Selling Jurisdictions.

(b) Filings. The Company undertakes to file or cause to be filed all forms or
undertakings required to be filed by the Company in the Selling Jurisdictions in
connection with the purchase and sale of the Special Warrants so that (assuming
compliance by the Agents with section 1(a) above), the distribution of the
Special Warrants and the issuance of the Special Warrants may lawfully occur
without the necessity of filing a prospectus, a registration statement or an
offering memorandum in Canada or the United States (but on terms that will
permit the Special Warrants acquired by the Purchasers in the Selling
Jurisdictions to be sold by such Purchasers at any time in the Selling
Jurisdictions subject to the terms of this Agreement and applicable securities
laws, including, but not limited to,

 

- 5 -



--------------------------------------------------------------------------------

compliance with applicable hold periods), and the Agents undertake to cause
Purchasers of Special Warrants to complete any forms reasonably requested by the
Company in order to comply with the Securities Laws. All fees payable in
connection with such filings shall be at the expense of the Company.

(c) Offering Memorandum. Other than a copy of the power-point presentation
titled “Sterling Mining Co. 1903-The Silver Company”, neither the Company nor
the Agents shall: (i) provide to prospective purchasers of the Special Warrants
any document or other material that would constitute an offering memorandum or
future oriented financial information within the meaning of Securities Laws in
Canada or in the United States or any State or territory thereof; or (ii) engage
in any form of general solicitation or general advertising in connection with
the offer and sale of the Special Warrants, including, but not limited to,
causing the sale of the Special Warrants to be advertised in any newspaper,
magazine, printed public media, printed media or similar medium of general and
regular paid circulation, broadcast over radio, television or
telecommunications, including electronic display, or conduct any seminar or
meeting relating to the offer and sale of the Special Warrants whose attendees
have been invited by general solicitation or advertising.

2. Description of the Special Warrants.

Each Special Warrant is convertible into one Unit. Each Unit shall consist of
one Unit Share and one-half of one Warrant. Each whole Warrant is exercisable
for one Warrant Share at an exercise price of US$4.10 for 24 months following
the Closing Date.

The Special Warrants will be convertible into Units at the option of Purchasers
from and after the 90th day after the Closing Date provided that such securities
will be subject to and marked with applicable legends.

The Special Warrants will be automatically exercised into Units, without any
action, including additional payment, on the part of a Purchaser, on the third
business day after the satisfaction of the Conversion Conditions.

Section 5 of this Agreement describes certain other rights attaching to the
Special Warrants.

3. (a) Covenants. The Company hereby covenants to the Agents and to the
Purchasers and their permitted assigns, and acknowledges that each of them is
relying on such covenants, that the Company shall:

 

  (i) cause the Final Prospectus and any other related documents required to be
filed in connection with the Final Prospectus to be prepared and filed and
obtain a receipt therefore in accordance with the Securities Laws of the
Qualifying Provinces, within 90 days after the Closing Date;

 

  (ii) file a Registration Statement not later than 14 days after the Closing
and use its best efforts to have such registration statement declared effective
by the SEC within 90 days of Closing to register the resale of the Common Shares
and the Warrant Shares;

 

  (iii) the Company shall not take any action which would be reasonably expected
to result in the delisting or suspension of its Common Shares on the
over-the-counter bulletin board system or from any other securities exchange,
market or trading or quotation facility on which its Common Shares become listed
or quoted (including the Toronto Stock Exchange or the TSX Venture Exchange) and
the Company shall comply, in all material respects, with the rules and
regulations thereof;

 

- 6 -



--------------------------------------------------------------------------------

  (iv) allow the Agents and their representatives the opportunity to conduct all
due diligence which the Agents may reasonably require to be conducted prior to
the Closing Time in order to fulfil their obligations as Agents under Securities
Laws;

 

  (v) duly execute and deliver the Transaction Documents at the Closing Time,
and comply with and satisfy all terms, conditions and covenants therein
contained to be complied with or satisfied by the Company;

 

  (vi) use its best efforts to fulfil or cause to be fulfilled, at or prior to
the Closing Date, each of the conditions set out in section 8 hereof;

 

  (vii) ensure that the Unit Shares and Warrants shall be duly and validly
created, authorized and issued and shall have the attributes corresponding in
all material respects to the description thereof set forth in this Agreement and
the Subscription Agreements;

 

  (viii) ensure that the Unit Shares shall be duly issued as fully paid and
non-assessable securities in the capital of the Company, free of contractual
pre-emptive rights;

 

  (ix) ensure that the Warrants shall be duly and validly created, authorized
and issued and shall have the attributes corresponding in all material respects
to the description thereof in this Agreement;

 

  (x) ensure that, at all times prior to the expiry of the Warrants, a
sufficient number of Warrant Shares, are allotted and reserved for issuance,
and, upon exercise of the Warrants, shall be duly issued as fully paid and
non-assessable securities in the capital of the Company, free of contractual
pre-emptive rights;

 

  (xi) ensure that the Compensation Options shall be duly and validly created,
authorized and issued;

 

  (xii) ensure that the Broker Options underlying the Compensation Options and
the Common Shares and Warrants issuable on the exercise of the Broker Options
shall be duly and validly created, authorized and issued upon the exercise or
deemed exercise of the Compensation Options or Broker Options, as the case may
be, and shall have the attributes corresponding in all material respects to the
description thereof in this Agreement and the Compensation Option Certificate or
Broker Option Certificate;

 

  (xiii) ensure that, at all times prior to the expiry of the Warrants
underlying the Broker Options, a sufficient number of Warrant Shares are
allotted, created and reserved for issuance upon the due exercise of such
Warrants, as the case may be and upon such due exercise, such Warrant Shares and
shall be duly issued as fully paid and non-assessable securities in the capital
of the Company;

 

  (xiv)

not to issue, offer, sell, contract to sell or otherwise dispose of any
additional securities during the period commencing the date hereof and ending
120 days following the satisfaction of the Conversion Conditions without the
prior written consent of the Lead Agent, such consent not to be unreasonably
withheld, except in conjunction with: (A) existing director or employee stock
options, bonus or purchase plans, or under such director or employee stock
options or bonuses granted subsequently in accordance with regulatory approval;
or (B) under any existing agreement (including previously scheduled property
payments) or as a result of the exercise of currently outstanding

 

- 7 -



--------------------------------------------------------------------------------

 

share purchase warrants or options; or (C) in connection with a bona fide
acquisition by the Company at fair value (other than a direct or indirect
acquisition, whether by way of one or more transactions, of an entity, all or
substantially all of the assets of which are cash, marketable securities or
financial in nature or an acquisition that is structured primarily to defeat the
intent of this provision),

 

  (xv) execute and file with the Securities Regulators all forms, notices and
certificates required to be filed pursuant to the Securities Laws in the time
required by the applicable Securities Laws, including, not later than 15 days
after the Closing Date, file five copies of a notice on Form D under the U.S.
Securities Act (one of which will be manually signed by a person duly authorized
by the Company); to otherwise comply with the requirements of Rule 503 under the
U.S. Securities Act; and to furnish promptly to the Agents evidence of each such
required timely filing (including a copy thereof);

 

  (xvi) not to be or become, at any time prior to the expiration of five years
after the Closing Time, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act;

 

  (xvii) comply with the U.S. Securities Act so as to permit the completion of
the distribution of the Unit Shares, Warrants and Warrant Shares contemplated
hereby. At any time when the Company is not subject to Section 13 or 15(d) of
the Exchange Act, for the benefit of holders from time to time of Unit Shares,
Warrants and Warrant Shares, to furnish at its expense, upon request, to holders
of such securities and prospective purchasers of any such securities information
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the U.S.
Securities Act;

 

  (xviii) furnish to the holders of the Unit Shares and Warrants, as soon as
practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, stockholders’ equity and cash flows of
the Company and its consolidated subsidiaries certified by independent public
accountants), which requirement will be satisfied by making publicly available
the Company’s Annual Report on Form 10-K (or any applicable successor thereto
under the Exchange Act), and, as soon as practicable after the end of each of
the first three quarters of each fiscal year (beginning with the fiscal quarter
ending June 30, 2007), consolidated summary financial information of the Company
and its subsidiaries for such quarter in reasonable detail, which requirement
will be satisfied by making publicly available the Company’s Quarterly Report on
Form 10-Q (or any applicable successor thereto under the Exchange Act);

 

  (xix) ensure that the Registration Statement and the Prospectus and any
amendments or supplements thereto will not and the Disclosure Documents do not,
as of their respective dates, contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by the Agents or their counsel;

 

  (xx) timely file such reports pursuant to the Exchange Act as are necessary in
order to make generally available to its securityholders as soon as practicable
an earnings statement for the purposes of, and to provide the Agents the
benefits contemplated by, the last paragraph of Section 11(a) of the U.S.
Securities Act;

 

- 8 -



--------------------------------------------------------------------------------

  (xxi) use its best efforts to list the Common Shares on the Toronto Stock
Exchange or the TSX Venture Exchange within 90 days after the Closing Date;

 

  (xxii) prior to the filing of the Preliminary Prospectus and the Final
Prospectus (and each amendment or supplement thereto) the Company will allow the
Agents to participate fully in the preparation of, and approve the form of the
Preliminary Prospectus and the Final Prospectus (and each amendment or
supplement thereto), and will allow the Agents to conduct all due diligence,
including but not limited to, documentary review, diligence interviews, the
delivery of opinions and the delivery of auditor comfort letters and the
updating of any reasonably necessary diligence review, which they may require to
conduct in order to fulfill their obligations and in order to enable them
responsibly to execute the certificate required to be executed by them at the
end of each of the Preliminary Prospectus and the Final Prospectus;

(b) The Agents hereby covenant and agree to conduct their activities in
connection with the sale of the Special Warrants in compliance with all
applicable laws, including Securities Laws and to obtain from each Purchaser a
completed and executed Subscription Agreement (including all certifications,
forms and other documentation contemplated thereby or as may be required by
applicable Securities Regulators) in a form acceptable to the Company and the
Agents relating to the Offering.

4. (a) Representations and Warranties of the Company. The Company represents and
warrants to the Agents and to the Purchasers, and acknowledges that each of them
is relying upon such representations and warranties, that:

 

  (i) the Company and the Material Subsidiaries (as hereinafter defined) have
been duly incorporated and are in good standing under the laws of their
respective jurisdictions, and are current and up-to-date in all material
respects with all filings required to be made by them in such jurisdiction, have
all requisite corporate power and authority and are duly qualified and possess
all certificates, authorizations, permits and licences issued by the appropriate
state, provincial, municipal, federal regulatory agencies or bodies necessary
(and has not received or is aware of any modification or revocation to such
licences, authorizations, certificates or permits) to carry on its business as
now conducted and to own its properties and assets and the Company and the
Material Subsidiaries have all requisite corporate power and authority to carry
out their obligations under the Transaction Documents;

 

  (ii) the Company has no material subsidiaries other than as listed below (the
“Material Subsidiaries”) and the Company beneficially owns, directly or
indirectly, the percentage indicated below of the issued and outstanding shares
in the capital of the Material Subsidiaries free and clear of all mortgages,
liens, charges, pledges, security interests, encumbrances, claims or demands of
any kind whatsoever, all of such shares have been duly authorized and validly
issued and are outstanding as fully paid and non-assessable shares and no person
has any right, agreement or option, present or future, contingent or absolute,
or any right capable of becoming a right, agreement or option, for the purchase
from the Company of any interest in any of such shares or for the issue or
allotment of any unissued shares in the capital of the Material Subsidiaries or
any other security convertible into or exchangeable for any such shares:

 

Name

  

Jurisdiction of
Incorporation or
Continuance

  

Beneficial
Equity/Voting
Ownership

Sterling Mining de Mexico S.A. de C.V.

   Mexico    99%

North American Silver, Limited

   Montana    100%

 

- 9 -



--------------------------------------------------------------------------------

  (iii) all consents, approvals, permits, authorizations or filings as may be
required for the execution and delivery of the Transaction Documents, the
issuance and sale of the Unit Shares and Warrants, the issue and sale of the
Warrant Shares upon the exercise of the Warrants, the issuance of the
Compensation Options and the issuance of the Unit Shares and Warrants upon
exercise of the Broker Options underlying the Compensation Options, the issue
and sale of the Warrant Shares upon the exercise of the Warrants underlying the
Broker Options, all in conformance with this Agreement, and the consummation of
the transactions contemplated in this Agreement, have been made or obtained, as
applicable, except for the filing of the notification on Form D with the SEC
required to be made within 15 days of Closing;

 

  (iv) each of the execution and delivery of the Transaction Documents, the
performance by the Company of its obligations hereunder or thereunder, the
issuance and sale of the Unit Shares and Warrants, the issue and sale of the
Warrant Shares upon the exercise of the Warrants, the issuance of the
Compensation Options, the issuance of the Broker Options underlying the
Compensation Options and Common Shares and Warrants upon exercise of the Broker
Options, the consummation of the transactions contemplated in this Agreement, do
not and will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, (whether after notice or
lapse of time or both), (A) any statute, rule or regulation applicable to the
Company including, without limitation, Securities Laws or other applicable
securities laws; (B) the constating documents, articles or resolutions of the
Company which are in effect at the date hereof; (C) any Debt Instruments,
Material Agreement, mortgage, note, indenture, contract, agreement, instrument,
lease or other document to which the Company is a party or by which it is bound;
or (D) any judgment, decree order, statute, rule, law or regulation binding the
Company or the property or assets of the Company;

 

  (v) the Disclosure Documents, when they were or are filed with the SEC,
conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
SEC thereunder and when read together did not and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;

 

  (vi) the audited financial statements of the Company as at and for the year
ended December 31, 2006 and unaudited interim financial statements as at and for
the three month period ended March 31, 2007 (collectively, the “Financial
Statements”) have been prepared in accordance with generally accepted accounting
principles in the United States, as applicable, consistently applied with prior
periods, except as otherwise noted therein and present fairly, in all material
respects, the financial position (including the assets and liabilities, whether
absolute, contingent or otherwise) of the Company as at such dates and results
of operations of the Company for the periods then ended and there has been no
material change in accounting policies or practices of the Company or the
Material Subsidiaries since December 31, 2006. All disclosures in the Disclosure
Documents regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the SEC) comply with Regulation G, to the extent
applicable;

 

- 10 -



--------------------------------------------------------------------------------

  (vii) there has been no adverse material change to the Company or the Material
Subsidiaries (actual, proposed or prospective, whether financial or otherwise)
in the business, affairs, operations, assets, liabilities (contingent or
otherwise) or shareholders’ equity of the Company or the Material Subsidiaries
since March 31, 2007, which has not been generally disclosed to the public and,
in all material respects, the business of the Company and the Material
Subsidiaries have been carried on in the usual and ordinary course consistent
with past practice since March 31, 2007 to the extent that such past practice is
consistent with the current business direction of the Company and the Material
Subsidiaries;

 

  (viii) all taxes (including income tax, capital tax, payroll taxes, employer
health tax, workers’ compensation payments, property taxes, custom and land
transfer taxes), duties, royalties, levies, imposts, assessments, deductions,
charges or withholdings and all liabilities with respect thereto including any
penalty and interest payable with respect thereto (collectively, “Taxes”) due
and payable or required to be collected or withheld and remitted, by the Company
and the Material Subsidiaries have been paid, collected or withheld and
remitted, as applicable. All tax returns, declarations, remittances and filings
required to be filed by the Company and the Material Subsidiaries have been
filed with all appropriate governmental authorities and all such returns,
declarations, remittances and filings are complete and accurate and no material
fact or facts have been omitted therefrom which would make any of them
misleading. No examination of any tax return of the Company or the Material
Subsidiaries is currently in progress and there are no issues or disputes
outstanding with any governmental authority respecting any taxes that have been
paid, or may be payable, by the Company and the Material Subsidiaries. There are
no agreements, waivers or other arrangements with any taxation authority
providing for an extension of time for any assessment or reassessment of taxes
with respect to the Company and the Material Subsidiaries;

 

  (ix) the auditors who audited the Financial Statements of the Company and the
Material Subsidiaries for the year ended December 31, 2006 and the year ended
December 31, 2005 and who provided their audit report thereon are independent
public accountants as required under the U.S. Securities Act and the Exchange
Act;

 

  (x) the Company’s auditors have not provided any material comments or
recommendations to the Company regarding its accounting policies, internal
control systems or other accounting or financial practices;

 

  (xi) there has never been a “reportable event” (within the meaning of National
Instrument 51-102) with the present or former auditors of the Company;

 

  (xii) except as set forth in Schedule “A” to this Agreement and as otherwise
disclosed to the Agents and their counsel, no holder of outstanding securities
of the Company will be entitled to any contractual pre-emptive or any similar
rights to subscribe for any of the Common Shares or other securities of the
Company and no rights, warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares in the capital of the Company
are outstanding, and except as set forth on Schedule “A”, other than the holders
of the Unit Shares and Warrants there are no persons with registration rights or
other similar rights to have any securities registered pursuant to the
Registration Statement or otherwise registered by the Company under the U.S.
Securities Act;

 

- 11 -



--------------------------------------------------------------------------------

  (xiii) there is not, in its articles of incorporation, by-laws or in any Debt
Instrument, Material Agreement, agreement, mortgage, note, debenture, indenture
or other instrument or document to which the Company or the Material
Subsidiaries is a party, any restriction upon or impediment to, the declaration
or payment of dividends by the directors of the Company or the payment of
dividends by the Company to the holders of its Common Shares;

 

  (xiv) neither the Company nor any of its subsidiaries are a party to or bound
or affected by any commitment, agreement or document containing any covenant
which expressly limits the freedom of the Company or the Company’s subsidiaries
to compete in any line of business, transfer or move any of its assets or
operations or which materially or adversely affects the business practices,
operations or condition of the Company and the Company’s subsidiaries taken as a
whole;

 

  (xv) the Company and the Material Subsidiaries have conducted and are
conducting their business in compliance in all material respects with all
applicable laws and regulations of each jurisdiction in which it holds assets or
carries on business (including, without limitation, all applicable federal,
provincial, municipal, local environmental anti-pollution and licensing laws,
regulations and other lawful requirements of any Canadian, United States or
foreign governmental or regulatory body including exploration and exploitation
permits and concessions) and has not received a notice of non-compliance, nor
knows of, nor has reasonable grounds to know of, any facts that could give rise
to a notice of material non-compliance with any such laws, regulations or
permits;

 

  (xvi) the Company and the Material Subsidiaries are not aware of any pending
change or contemplated change to any applicable law or regulation or
governmental position that would materially effect the business of the Company
or the Material Subsidiaries or the business or legal environment under which
the Company or the Material Subsidiaries operate;

 

  (xvii) this Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms;

 

  (xviii) upon the execution and delivery thereof, each of the Transaction
Documents shall constitute a valid and binding obligation of the Company and
each shall be enforceable against the Company in accordance with its terms;

 

  (xix)

at the Closing Time, all necessary corporate action will have been taken by the
Company to: (a) validly create, authorize and issue the Special Warrants;
(b) allot, reserve and authorize the issuance of the Unit Shares as fully paid
and non-assessable securities in the capital of the Company; (c) validly create,
allot and authorize the issuance of the Warrants upon the due conversion of the
Special Warrants; (d) validly allot, reserve and authorize the issuance of the
Unit Shares upon the payment therefor as fully paid non-assessable securities in
the capital of the Company upon the exercise of the Warrants; (e) validly
create, allot and authorize the issuance of the Compensation Options;
(f) validly create and authorize the issuance of the Broker Options upon the due
conversion of the

 

- 12 -



--------------------------------------------------------------------------------

 

Compensation Options (g) validly allot, reserve and authorize the issuance of
the Common Shares issuable on the exercise of the Broker Options underlying the
Compensation Options upon the payment therefor as fully paid non-assessable
securities in the capital of the Company; (h) validly create, allot and
authorize the issuance of the Warrants issuable on the exercise of the Broker
Options underlying the Compensation Options; and (i) validly allot, reserve and
authorize the issuance of the Warrant Shares upon the payment therefor as fully
paid non-assessable securities in the capital of the Company upon the exercise
of the Warrants issuable on the exercise of Broker Options;

 

  (xx) as of the close of business on August 1, 2007, the authorized capital of
the Company consists of 80,000,00 Common Shares of which 30,607,925 Common
Shares are issued and outstanding as fully paid and non-assessable;

 

  (xxi) the currently issued and outstanding Common Shares currently trade on
the Over-the-counter market and are quoted on the over-the counter bulletin
board under the symbol “SRLM” and no order ceasing or suspending trading in any
securities of the Company or the trading of any of the Company’s issued
securities is currently outstanding and no proceedings for such purpose are, to
the knowledge of the Company, pending or threatened;

 

  (xxii) all information which has been prepared by the Company relating to the
Company and the Material Subsidiaries and their respective business, property
and liabilities and either publicly disclosed or provided to the Agents,
including all financial, marketing, sales and operational information provided
to the Agents and all Disclosure Documents did not and will not contain a
misrepresentation or an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading;

 

  (xxiii) the Company and the Material Subsidiaries are not party to any
agreement, nor is the Company or the Material Subsidiaries aware of any
agreement, which in any manner affects the voting control of any of the
securities of the Company or the Material Subsidiaries;

 

  (xxiv) other than the notification filing on Form D required to be filed with
the SEC 15 days after the Closing Date (and a Form 45-106F1 within 10 days after
the Closing Date), all filings required to be made by the Company and the
Material Subsidiaries pursuant to the Securities Laws and general corporate law
applicable to them have been made and such filings were true and accurate as at
the respective dates thereof and the Company has not filed any confidential
material change reports;

 

  (xxv) the Company and the Material Subsidiaries are in compliance in all
material respects with all laws respecting employment and employment practices,
terms and conditions of employment, occupational health and safety, pay equity
and wages; and there is not currently any labour disruption or conflict
involving the Company or the Material Subsidiaries;

 

  (xxvi) the Company and the Material Subsidiaries do not have any loans or
other indebtedness outstanding which has been made to any of its shareholders,
officers, directors or employees, past or present, or any person not dealing at
“arm’s length” (as such term is defined in the Income Tax Act (Canada)) with it;

 

- 13 -



--------------------------------------------------------------------------------

  (xxvii) the assets of the Company and the Material Subsidiaries and their
respective business and operations are insured against loss or damage with
responsible insurers on a basis consistent with insurance obtained by reasonably
prudent participants in comparable businesses, and such coverage is in full
force and effect, and the Company and the Material Subsidiaries have not
breached the terms of any policies in respect thereof or failed to promptly give
any notice or present any material claim thereunder;

 

  (xxviii) other than the Agents and its representatives, there are no persons
acting or purporting to act at the request or on behalf of the Company, that are
entitled to any brokerage or finder’s fee in connection with the transactions
contemplated by this Agreement;

 

  (xxix) the Company and the Material Subsidiaries are in material compliance in
all respects with each license and permit held by it and is not in violation of,
or in default under, the applicable statutes, ordinances, rules, regulations,
orders or decrees (including, without limitation, “Environmental Laws” as
defined below) of any United States governmental entities, regulatory agencies
or bodies having asserting or claiming jurisdiction over it or over any part of
its operations or assets;

 

  (xxx) the Company and the Material Subsidiaries (i) are in compliance in all
material respects with any and all applicable federal, provincial, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”) in each jurisdiction in which they hold
assets or conduct business; (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct its
business; and (iii) are in compliance in all material respects with all terms
and conditions of any such permit, license or approval;

 

  (xxxi) there are no known environmental audits, evaluations, assessments,
studies or tests relating to the Company or any of the Material Subsidiaries
except for ongoing assessments conducted by or on behalf of the Company in the
ordinary course;

 

  (xxxii) other than as disclosed in the Disclosure Documents, there have been
no past unresolved, and there are no pending or threatened claims, complaints,
notices or requests for information received by the Company or the Material
Subsidiaries with respect to any alleged violation of any Environmental Law; and
no conditions exist at, on or under any property now or previously owned,
operated or leased by the Company or the Material Subsidiaries which, with the
passage of time, or the giving of notice or both, would give rise to liability
under any Environmental Law that, individually or in the aggregate, has or may
reasonably be expected to have, an adverse effect with respect to the Company or
the Material Subsidiaries;

 

  (xxxiii) the Company and/or the Material Subsidiaries are not party to any
Debt Instrument or any agreement, contract or commitment to create, assume or
issue any Debt Instrument or other indebtedness;

 

  (xxxiv) other than the Company, there is no person that is or will be entitled
to demand the proceeds of this Offering under the terms of any Debt Instrument,
Material Agreement, mortgage, note, indenture, contract, instrument, lease
agreement (written or unwritten) or otherwise;

 

- 14 -



--------------------------------------------------------------------------------

  (xxxv) the Company and the Material Subsidiaries are not, nor to the knowledge
of the Company, any other person is not in default in the observance or
performance of any material term, covenant or obligation to be performed by it
under any Debt Instrument, Material Agreement, contract, agreement or
arrangement to which the Company is a party and no event has occurred which with
notice or lapse of time or both would constitute such a default and all such
contracts, agreements and arrangements are in good standing;

 

  (xxxvi) the minute books and records of the Company and the Material
Subsidiaries which have been made available to the Agents and its counsel in
connection with its due diligence investigation of the Company and the Material
Subsidiaries for the periods from its inception date to the date of examination
thereof, are all of the minute books and material records of the Company and the
Material Subsidiaries and contain copies of all material proceedings (or
certified copies thereof) of the shareholders, the boards of directors and all
committees of the boards of directors of the Company and the Material
Subsidiaries to the date of review of such corporate records and minute books.
There have been no other material meetings, resolutions or proceedings of the
shareholders, boards of directors or any committees of the boards of directors
of the Company and the Material Subsidiaries to the date of review of such
corporate records and minute books not reflected in such minute books and other
records or provided to the Agents and its counsel;

 

  (xxxvii) with respect to each of the Leased Premises, the Company and/or the
Material Subsidiaries occupy the Leased Premises, have the exclusive right to
occupy and use the Leased Premises and each of the leases pursuant to which the
Company and the Material Subsidiaries occupy the Leased Premises is in good
standing and in full force and effect. The performance of obligations pursuant
to and in compliance with the terms of this Agreement and the completion of the
transactions described herein by the Company and the Material Subsidiaries, will
not afford any of the parties to such leases or any other person the right to
terminate such lease or the Company’s or the Material Subsidiary’s right to
occupy and use the Leased Premises or, result in any additional or more onerous
obligations under such leases;

 

  (xxxviii) the Company or the Material Subsidiaries are the absolute legal and
beneficial owner of, and have good and marketable title to, all of the material
property or assets thereof to the extent described in the Disclosure Documents,
free of all mortgages, liens, charges, pledges, security interests,
encumbrances, claims or demands whatsoever, other than those described in the
Disclosure Documents, and no other property rights are necessary for the conduct
of the business of the Company or the Material Subsidiaries as currently
conducted or contemplated to be conducted, the Company and the Material
Subsidiaries know of no claim or basis for any claim that might or could
adversely affect the right thereof to use, transfer or otherwise exploit such
property rights and except as disclosed in the Disclosure Documents, the Company
and the Material Subsidiaries have no responsibility or obligation to pay any
commission, royalty, licence fee or similar payment to any person with respect
to the property rights thereof;

 

  (xxxix)

the Company and the Material Subsidiaries hold either freehold title, mining
leases, mining claims or other conventional property, proprietary or contractual
interests or rights, recognized in the jurisdiction in which a particular
property is located in respect of the ore bodies and minerals located in
properties in which the Company and the Material Subsidiaries have an interest
as described in the Disclosure Documents under valid, subsisting and enforceable
title documents or other recognized and enforceable agreements or instruments,
which are currently

 

- 15 -



--------------------------------------------------------------------------------

 

sufficient to permit the Company and the Material Subsidiaries to explore the
minerals relating thereto, all such property, leases or claims and all property,
leases or claims in which the Company or the Material Subsidiaries have any
interest or right have been validly located and recorded in accordance with all
applicable laws and are valid and subsisting, the Company or the Material
Subsidiaries currently have all necessary surface rights, access rights and
other necessary rights and interest relating to the properties in which the
Company or the Material Subsidiaries have an interest as described in the
Disclosure Documents granting the Company or the Material Subsidiaries the right
and ability to explore for minerals, ore and metals for development purposes as
are appropriate in view of the rights and interests therein of the Company or
the Material Subsidiaries, with only such exceptions as do not materially
interfere with the use made by the Company or the Material Subsidiaries of the
rights or interests so held and each of the proprietary interests or rights and
each of the documents, agreements and instruments and obligations relating
thereto referred to above are currently in good standing in the name of the
Company or the Material Subsidiaries;

 

  (xl) any and all of the agreements and other documents and instruments
pursuant to which the Company and the Material Subsidiaries hold their property
and assets (including any interest in, or right to earn an interest in, any
property) are valid and subsisting agreements, documents or instruments in full
force and effect, enforceable in accordance with the terms thereof, the Company
and the Material Subsidiaries are not in default of any of the material
provisions of any such agreements, documents or instruments nor has any such
default been alleged, and such properties and assets are in good standing under
the applicable statutes and regulations of the jurisdictions in which they are
situated, and there has been no default under any lease, licence or claim
pursuant to which the Company or the Material Subsidiaries derives an interest
in such property or assets and all taxes required to be paid with respect to
such properties and assets to the date hereof have been paid. The interests of
the Company or the Material Subsidiaries in, or rights of the Company or the
Material Subsidiaries to earn an interest in, any property of the Company or the
Material Subsidiaries are not subject to any right of first refusal or purchase
or acquisition rights other than as described in the Disclosure Documents;

 

  (xli) the Company has disclosed all material information relating to the
Sunshine Mine project in the Disclosure Documents in compliance with Securities
Laws and such disclosure is true and complete and accurate in all material
respects;

 

  (xlii) the Company’s primary material mineral property are its interests in
the mining claims comprising the Sunshine Mine;

 

  (xliii) all mineral exploration activities conducted by the Company and the
Material Subsidiaries since the acquisition of their mineral properties has been
conducted in accordance with good mining and engineering practices and all
applicable workers’ compensation, health and safety and workplace laws,
regulations and policies have been complied with in all material respects;

 

  (xliv) other than as described in the Disclosure Documents and as otherwise
disclosed to the Agents and their counsel, there are no actions, suits,
proceedings or inquiries pending or, to the knowledge of the Company or the
Material Subsidiaries, threatened against or affecting the Company or the
Material Subsidiaries or their property or assets at law or in equity or before
or by any federal, provincial, municipal or other governmental department,
commission, board, bureau, agency or instrumentality;

 

- 16 -



--------------------------------------------------------------------------------

  (xlv) there are no judgments against the Company or the Material Subsidiaries
which are unsatisfied, nor are there any consent decrees or injunctions to which
the Company or the Material Subsidiaries are subject;

 

  (xlvi) the Transfer Agent, at its principal offices in the state of Idaho has
been duly appointed as transfer agent and registrar in respect of the Common
Shares;

 

  (xlvii) no proceedings have been taken, instituted or, to the knowledge of the
Company, are pending for the dissolution or liquidation of the Company or the
Material Subsidiaries;

 

  (xlviii) none of the transactions contemplated by this Agreement including,
without limitation, the use of the proceeds from the sale of the Special
Warrants will violate or result in a violation of Section 7 of the Exchange Act,
or any regulation promulgated thereunder, including, without limitation,
Regulations G, T, U, and X of the Board of Governors of the Federal Reserve
System;

 

  (xlix) there is and has been no failure on the part of the Company or any of
the Company’s directors or officers, in their capacities as such, to comply in
all material respects with any applicable provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith,
including Section 402 related to loans and Sections 302 and 906 related to
certifications;

 

  (l) prior to the date hereof, neither the Company nor any of its affiliates
has taken any action which is designed to or which has constituted or which
might have been expected to cause or result in stabilization or manipulation of
the price of any security of the Company in connection with the offering of the
Special Warrants;

 

  (li) the Company is subject to Section 13 or 15(d) of the Exchange Act;

 

  (lii) the Company is not, and after giving effect to the offering and sale of
the Special Warrants, will not be an “investment company”, or an entity
“controlled” by an “investment company”, as such terms are defined in the
Investment Company Act;

 

  (liii) assuming compliance with the terms of the Subscription Agreement, and
this Agreement, neither the Company nor any person acting on its behalf has
offered or sold the Special Warrants (or any securities issuable on conversion
thereof) by means of any general solicitation or general advertising within the
meaning of Rule 502(c) under the U.S. Securities Act or, with respect to Special
Warrants (or any such securities) sold outside the United States to non-U.S.
persons (as defined in Rule 902 under the U.S. Securities Act), by means of any
directed selling efforts within the meaning of Rule 902 under the U.S.
Securities Act and the Company, any affiliate of the Company and any person
acting on its or their behalf has complied with and will implement the offering
restriction requirements of Rule 902 under the U.S. Securities Act;

 

  (liv)

the Company and each of the Material Subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is

 

- 17 -



--------------------------------------------------------------------------------

 

compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Since December 31, 2006, there has
been (1) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (2) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal controls over
financial reporting; and

 

  (lv) The principal executive officer and principal financial officer of the
Company have made all certifications required by the Sarbanes-Oxley Act of 2002
and any related rules and regulations promulgated thereunder by the SEC, and the
statements contained in all such certifications were complete and correct in all
material respects as of the respective dates made. Neither the Company nor any
of its officers has received notice from the SEC questioning or challenging the
accuracy, completeness, content, form or manner of filing or submission of such
certifications.

(b) Representations, Warranties and Covenants of the Agents. The Agents hereby
represent, warrant and covenant to the Company, and acknowledge that the Company
is relying upon such representations and warranties, that:

 

  (i) in respect of the offer and sale of the Special Warrants, the Agents will
comply with all Securities Laws of the jurisdictions in which it offers Special
Warrants;

 

  (ii) the Agents and their representatives have not engaged in or authorized,
and will not engage in or authorize, any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the U.S. Securities Act in
connection with or in respect of the Special Warrants including any
advertisement, article, notice or other communication published in any
newspaper, magazine or any similar media, or broadcast over radio or television
or any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

 

  (iii) each of the Agents is an “accredited investor” as such term is defined
in National Instrument 45-106 - Prospectus and Registration Exemptions.

 

  (iv) neither the Agents, their affiliates nor any persons acting on their
behalf, has engaged or will engage in any hedging transaction with respect to
any of the Unit Shares or Warrants during the Distribution Compliance Period
except in compliance with the U.S. Securities Act. For the purposes of this
provision, “Distribution Compliance Period” means a one year period that begins
on the Closing Date, except that all offers and sales by the Agents, a dealer,
or other person that participates in the distribution of the Special Warrants
pursuant to a contractual arrangement, of an unsold allotment or subscription of
Special Warrants shall be deemed to be made during the Distribution Compliance
Period.

 

- 18 -



--------------------------------------------------------------------------------

5. Prospectus and Registration Statement Matters

 

  (a) The Company will cause the Final Prospectus and any other related
documents required to be filed in connection with the Final Prospectus to be
prepared and filed in accordance with the Securities Laws of the Qualifying
Provinces and obtain a receipt of the applicable securities regulators in
connection with such Final Prospectus, within 90 days after the Closing Date, in
each case in form and substance satisfactory to the Agents acting reasonably;

 

  (b) The Company will file a Registration Statement not later than 14 days
after the Closing and use its best efforts to have such registration statement
declared effective by the SEC within 90 days of Closing to register the resale
of the Common Shares and the Common Shares underlying the Warrants;

 

  (c) The Preliminary Prospectus, the Final Prospectus, and any Supplementary
Material will contain the disclosure required by the Securities Laws of the
Qualifying Provinces;

 

  (d) The Registration Statement (and each amendment or supplement thereto),
will contain the disclosure required by all requirements of the Securities Laws
of the United States;

 

  (e) The Company recognizes that it is fundamental to the Purchasers that the
Final Prospectus be filed in Canada and a receipt is obtained for such
Prospectus, the Unit Shares and Warrants be registered for resale in the United
States under the Registration Statement so that the Unit Shares and Warrant
Shares will be tradable in such Qualifying Provinces and in the United States
without the necessity of the holder thereof filing a prospectus or effecting the
trade in a manner which falls within one of the various private placement
exemptions or exemptions from registration under applicable securities
legislation or subject to any statutory or regulatory hold periods or trade
restrictions in such Qualifying Provinces and in the United States (provided
such trade is not a “control distribution” as defined by the applicable
Securities Laws, or an “affiliate” as defined in Rule 144). The Company
acknowledges that it is for this reason that the Company has agreed to use its
best efforts to ensure that the Preliminary Prospectus and the Final Prospectus
are to be filed with the Securities Regulators in the Qualifying Provinces and
receipts are to be obtained therefore and the Registration Statement is to be
filed with the SEC in the United States within the time periods contemplated by
this Agreement; and

 

  (f) The Company agrees that if it does not file and obtain a receipt for the
Final Prospectus pursuant to section 5(a) and the Registration Statement
pursuant to section 5(b) is not declared effective, otherwise for any reason in
the reasonable control of the Company, within 90 days of the Closing, the
Company shall thereafter pay each Purchaser 5% of the total subscription amount
paid by such Purchaser to acquire Special Warrants and an additional 15% of the
subscription amount paid by such Purchaser to acquire Special Warrants if such
conditions are not met within 120 days of the Closing, payable in U.S. dollars
forthwith upon the expiry of such periods.

6. Delivery of Prospectuses

 

  (a) The Company shall deliver or cause to be delivered to the Agents and the
Agents’ counsel the documents set out below at the respective times indicated:

 

  (i) contemporaneously, as nearly as practicable, with the filing with the
Securities Regulators (i) in the Qualifying Provinces of the Preliminary
Prospectus or of the Final Prospectus copies of the Preliminary Prospectus or of
the Final Prospectus signed as required by applicable Securities Laws, and
(ii) with the SEC of the Registration statement and all amendments thereto;

 

- 19 -



--------------------------------------------------------------------------------

  (ii) as soon as they are available, copies of any Supplementary Material
required to be filed under any of the Securities Laws in Canada and the United
States, signed as required by applicable Securities Laws and including copies of
any documents or information incorporated by reference therein which have not
been previously delivered to the Agents;

7. Closing Deliveries. The purchase and sale of the Special Warrants shall be
completed at the Closing Time at the offices of the Company’s counsel, Cassels
Brock & Blackwell LLP, Toronto, Ontario at 10:00 a.m. (Toronto time), or at such
other place as the Agents and the Company may agree upon. At or prior to the
Closing Time, the Company shall duly and validly deliver to the Agents
certificates in definitive form representing the Unit Shares and Warrants in the
names of such Purchasers or as indicated on their respective Subscription
Agreements, against payment to the Company of the Issue Price therefor, in
lawful money of the United States. The Agents may discharge their payment
obligations under this paragraph 7 by wire transfer from the Agents to the
Company or Cassels Brock & Blackwell LLP, in trust for the Company equal to the
aggregate Issue Price for the Special Warrants less the Agents’ expenses, as set
out in paragraph 10 hereto and less the Commission.

8. Closing Conditions. Each Purchaser’s obligation to purchase the Special
Warrants at the Closing Time shall be conditional upon the fulfilment at or
before the Closing Time of the following conditions:

 

(a) the Agents shall have received a certificate, dated as of the Closing Date,
signed by the President and Chief Financial Officer of the Company, or such
other officers of the Company as the Agents may agree, certifying for and on
behalf of the Company, to the best of their knowledge, information and belief,
that:

 

  (i) no order, ruling or determination having the effect of suspending the sale
or ceasing the trading in any securities of the Company (including the Common
Shares) has been issued by any regulatory authority and is continuing in effect
and no proceedings for that purpose have been instituted or are pending or, to
the knowledge of such officers, contemplated or threatened by any regulatory
authority;

 

  (ii) the Company has duly complied with all the terms, covenants and
conditions of this Agreement on its part to be complied with up to the Closing
Time; and

 

  (iii) there has been no material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and the Material Subsidiaries considered as a whole, whether or not
arising in the ordinary course of business and the representations, warranties
and covenants of the Company contained in this Agreement are true and correct as
of the Closing Time with the same force and effect as if made at and as of the
Closing Time after giving effect to the transactions contemplated by this
Agreement;

 

(b) the Agents shall have received at the Closing Time certificates dated the
Closing Date, signed by appropriate officers of the Company addressed to the
Agents and their counsel, with respect to the articles and by-laws of the
Company, all resolutions of the Company’s board of directors relating to this
Agreement and the transactions contemplated hereby and thereby, the incumbency
and specimen signatures of signing officers, and such other matters as the
Agents may reasonably request;

 

- 20 -



--------------------------------------------------------------------------------

(c) the Agents shall have received at the Closing Time, evidence of all
requisite approvals, consents and acceptances of the appropriate regulatory
authorities required to be made or obtained by the Company in order to complete
the Offering;

 

(d) the Subscription Agreements, the Registration Rights Agreement, the Special
Warrant Certificates and the certificates representing the Compensation Options
shall have been executed and delivered by the parties thereto in form and
substance satisfactory to the Agents and their counsel, acting reasonably;

 

(e) the Agents shall have received favourable legal opinions addressed to the
Agents, and the Purchasers, in form and substance satisfactory to the Agents’
counsel acting reasonably, dated the Closing Date, from Parsons Behle Latimer,
Hull and Branstetter Chartered and Cassels Brock & Blackwell LLP, counsel for
the Company and where appropriate, counsel in the other Selling Jurisdictions,
which counsel in turn may rely, as to matters of fact, on certificates of
auditors, public officials and officers of the Company;

 

(f) the Agents shall have received favourable legal opinions addressed to the
Agents in form and substance satisfactory to the Agents’ counsel, acting
reasonably, dated the Closing Date from local counsel to the Company in the
United States as to the title and ownership interest in the Sunshine Mine;

 

(g) the Agents shall have received good standing certificates or similar
certificates with respect to the jurisdictions in which the Company and the
North American Silver, Limited are incorporated;

 

(h) the Agents shall, in their sole discretion, be satisfied with their due
diligence review with respect to the business, assets, financial condition,
affairs and prospects of the Company; and

 

(i) the Company will cause its Transfer Agents to deliver a certificate as to
the issued and outstanding Common Shares.

9. Rights of Termination

(a) Due Diligence Out. In the event that the due diligence investigations
performed by the Agents and/or their representatives reveals any material
information or fact not generally known to the public which might, in the
Agents’ sole opinion, acting reasonably, adversely affect the market price of
the securities of the Company, quality of the investment or marketability of the
Offering, the Agents shall be entitled, at their sole option and in accordance
with subparagraph 9(h) of this Agreement, to terminate its obligations under
this Agreement (and the obligations of the Purchasers arranged by it to purchase
Special Warrants) by notice to that effect given to the Company any time prior
to the Closing Time.

(b) Litigation. If any inquiry, action, suit, investigation or proceeding,
whether formal or informal, (including matters of regulatory transgression or
unlawful conduct and including any inquiry or investigation by any Securities
Regulator) is commenced, announced or threatened in relation to the Company or
any of the officers or directors of the Company or any of its principal security
holders, the Agents shall be entitled, at their sole option and in accordance
with subparagraph 9(h) of this Agreement, to terminate their obligations under
this Agreement (and the obligations of the Purchasers arranged by them to
purchase Special Warrants) by notice to that effect given to the Company any
time prior to the Closing Time.

 

- 21 -



--------------------------------------------------------------------------------

(c) Disaster Out. In the event that prior to the Closing Time, there should
develop, occur or come into effect any action, state, or condition, including,
without limitation, terrorism, accident, a new or change in any governmental law
or regulation, or other condition or major financial occurrence of national or
international consequence, which, in the sole opinion of the Agents materially
adversely affects, or may adversely affect, the financial markets generally or
the business, operations, affairs or profitability of the Company, or the
trading, market price or value of the securities of the Company, the Agents
shall be entitled at their sole option, in accordance with subparagraph 9(h) of
this Agreement, to terminate their obligations under this Agreement (and the
obligations of the Purchasers arranged by them to purchase Special Warrants) by
written notice to that effect given to the Company prior to the Closing Time.

(d) Change in Material Fact. In the event that prior to the Closing Time, the
Agents or the Agents’ representatives, through their due diligence
investigations, or otherwise discover or there should occur a material change or
a change in any material fact or new material fact shall arise, which, in the
sole opinion of the Agents has or could be expected to have a significant
adverse effect on the market price or value of the securities of the Company,
the Agents shall be entitled, at their sole option, in accordance with
subparagraph 9(h), to terminate its obligations under this Agreement (and the
obligations of the Purchasers arranged by them to purchase Special Warrants) by
written notice to that effect given to the Company prior to the Closing Time.

(e) Non-Compliance With Conditions. The Company agrees that all terms,
conditions and covenants in this Agreement shall be construed as conditions and
complied with so far as the same relate to acts to be performed or caused to be
performed by the Company and that it will use its best efforts to cause such
conditions to be complied with, and any breach or failure by the Company to
comply with any of such conditions or in the event that any representation or
warranty given by the Company becomes false and is not rectified as at the
Closing Time, shall entitle the Agents, at their sole option in accordance with
subparagraph 9(h), to terminate their obligations under this Agreement (and the
obligations of the Purchasers arranged by it to purchase the Special Warrants)
by notice to that effect given to the Company at or prior to the Closing Time.
The Agents may waive, in whole or in part, or extend the time for compliance
with, any terms and conditions without prejudice to its rights in respect of any
other of such terms and conditions or any other or subsequent breach or
non-compliance, provided that any such waiver or extension shall be binding upon
the Agents only if the same is in writing and signed by it.

(f) Cease Trade Order. In the event that a stop order exists with respect to the
securities of the Company, the Agents shall be entitled, at their sole option,
in accordance with subparagraph 9(h) of this Agreement, to terminate their
obligations under this Agreement (and the obligations of the Purchasers arranged
by it to purchase Special Warrants) by written notice to that effect given to
the Company prior to the Closing Time.

(g) Profitably Marketed. In the event that prior to the Closing Time, the state
of the Canadian, U.S. or international financial markets is such that, in the
sole opinion of the Agents, the Special Warrants cannot be profitably marketed,
the Agents shall be entitled at their sole option, in accordance with
subparagraph 9(h) of this Agreement, to terminate their obligations under this
Agreement by written notice to that effect given to the Company prior to the
Closing Time.

(h) Exercise of Termination Rights. The rights of termination contained in
subparagraphs 9(a), (b), (c), (d), (e) (f) and (g) may be exercised by the
Agents and are in addition to any other rights or remedies the Agents may have
in respect of any default, act or

 

- 22 -



--------------------------------------------------------------------------------

failure to act or non-compliance by the Company in respect of any of the matters
contemplated by this Agreement or otherwise. In the event of any such
termination by the Agents, there shall be no further liability on the part of
the Agents to the Company or on the part of the Company to the Agents except in
respect of any liability which may have arisen or may arise after such
termination in respect of acts or omissions prior to such termination under
sections 10 and 12.

10. Expenses. All expenses relating to the Offering, including the fees, taxes
and disbursements of the Company’s legal counsel, auditors, roadshow
consultants, printers and other consultants and service providers retained by
the Company in connection with the Offering shall be the responsibility of the
Company. In addition, whether or not the Offering is completed, the Company will
reimburse the Agents upon request for all reasonable out-of-pocket expenses
incurred by the Agents in connection with the Agents engagement hereunder in
relation to the Offering, including, but not limited to, the fees, taxes and,
disbursements of the Agents’ external legal counsel, subject to a maximum of
$125,000 exclusive of any taxes and disbursements, and any advertising,
printing, courier, telecommunications, data search, roadshow presentation,
travel, entertainment and other expenses incurred by the Agents, together with
related Goods and Services Tax (“GST”) and provincial sales taxes. All
reasonable fees and expenses incurred by the Agents or on their behalf including
the fees of the Agents’ counsel shall be payable by the Company immediately upon
receiving an invoice therefor. Expenses incurred by the Agents in connection
with the Offering that exceed $10,000 in the aggregate must be approved by the
Company in advance.

11. Survival of Representations and Warranties. All terms, warranties,
representations, covenants and agreements herein contained or contained in the
Transaction Documents shall survive the purchase and sale of the Special
Warrants and continue in full force and effect for the benefit of the Agents and
Purchasers and shall not be limited or prejudiced by any investigation made by
or on behalf of the Agents in connection with the purchase and sale of the
Special Warrants.

12. (a) Indemnity. In consideration for the Agents accepting the engagement (the
“Engagement”), the Company agrees to indemnify and save harmless the Agents,
their affiliates and their respective directors, officers, employees, partners,
agents, advisors and shareholders (collectively, the “Indemnified Parties” and
individually, an “Indemnified Party”) from and against any and all losses,
claims, actions, suits, proceedings, damages, liabilities or expenses of
whatsoever nature or kind (excluding loss of profits), including the aggregate
amount paid in reasonable settlement of any actions, suits, proceedings,
investigations or claims and the reasonable fees, disbursements and taxes of
their counsel in connection with any action, suit, proceeding, investigation or
claim that may be made or threatened against any Indemnified Party or in
enforcing this indemnity (collectively, the “Claims”) to which an Indemnified
Party may become subject or otherwise involved in any capacity insofar as the
Claims relate to, are caused by, result from, arise out of or are based upon,
directly or indirectly, the Engagement whether performed before or after the
Company’s execution of the Agreement and to reimburse each Indemnified Party
forthwith, upon demand, for any legal or other expenses reasonably incurred by
such Indemnified Party in connection with any Claim.

In the event and to the extent that a court of competent jurisdiction in a final
judgment (in a proceeding to which an Agent is a party) that has become
non-appealable determines that an Indemnified Party was grossly negligent or
guilty of wilful misconduct in connection with a Claim in respect of which the
Company has advanced funds to the Indemnified Party pursuant to this indemnity,
such Indemnified Party will reimburse such funds to the Company and thereafter
this indemnity will not apply to such Indemnified Party in respect of such
Claim. The Company agrees to waive any right the Company might have of first
requiring the Indemnified Party to proceed against or enforce any other right,
power, remedy or security or claim payment from any other person before claiming
under this indemnity.

 

- 23 -



--------------------------------------------------------------------------------

In case any action, suit, proceeding or claim is brought against an Indemnified
Party or an Indemnified Party has received notice of the commencement of any
investigation in respect of which indemnity may be sought against the Company,
the Indemnified Party will give the Company prompt written notice of any such
action, suit, proceeding, claim or investigation of which the Indemnified Party
has knowledge and the Company will undertake the investigation and defence
thereof on behalf of the Indemnified Party, including the prompt employment of
counsel acceptable to the Indemnified Parties affected and the payment of all
expenses. Failure by the Indemnified Party to so notify will not relieve the
Company of its obligation of indemnification hereunder unless (and only to the
extent that) such failure results in forfeiture by the Company of substantive
rights or defences.

No admission of liability and no settlement, compromise or termination of any
action, suit, proceeding, claim, or investigation will be made without the
Company’s consent and the consent of the Indemnified Parties affected, such
consents not to be unreasonably withheld. Notwithstanding that the Company will
undertake the investigation and defence of any Claim, an Indemnified Party will
have the right to employ separate counsel with respect to any Claim and
participate in the defence thereof, but the fees and expenses of such counsel
will be at the expense of the Indemnified Party unless:

 

(a) employment of such counsel has been authorized in writing by the Company;

 

(b) the Company has not assumed the defence of the action within a reasonable
period of time after receiving notice of the claim;

 

(c) the named parties to any such claim include both the Company and the
Indemnified Party and the Indemnified Party will have been advised by counsel to
the Indemnified Party that there may be a conflict of interest between the
Company and the Indemnified Party; or

 

(d) there are one or more defences available to the Indemnified Party which are
different from or in addition to those available to the Company;

in which case such fees and expenses of such counsel to the Indemnified Party
will be for the Company’s account. The rights accorded to the Indemnified
Parties hereunder will be in addition to any rights an Indemnified Party may
have at common law or otherwise.

If for any reason the foregoing indemnification is unavailable (other than in
accordance with the terms hereof) to the Indemnified Parties (or any of them) or
is insufficient to hold them harmless, the Company will contribute to the amount
paid or payable by the Indemnified Parties as a result of such Claims in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company or the Company’s shareholders on the one hand and the Indemnified
Parties on the other, but also the relative fault of the parties and other
equitable considerations which may be relevant. Notwithstanding the foregoing,
the Company will in any event contribute to the amount paid or payable by the
Indemnified Parties as a result of such Claim any amount in excess of the fees
actually received by the Indemnified Parties hereunder.

The Company hereby constitutes the Agents as trustees for each of the other
Indemnified Parties of the Company’s covenants under this indemnity with respect
to such persons and the Agents agree to accept such trust and to hold and
enforce such covenants on behalf of such persons.

 

- 24 -



--------------------------------------------------------------------------------

The Company also agrees that no Indemnified Party will have any liability
(either direct or indirect, in contract or tort or otherwise) to the Company or
any person asserting claims on the Company’s behalf or in right for or in
connection with the Engagement, except to the extent that any losses, expenses,
claims, actions, damages or liabilities incurred by the Company are determined
by a court of competent jurisdiction in a final judgment (in a proceeding to
which an Agent is a party) that has become non-appealable to have resulted from
the gross negligence or wilful misconduct of such Indemnified Party.

The Company agrees to reimburse the Agents monthly for the time spent by the
Agents’ personnel in connection with any Claim at their normal per diem rates.
The Company also agrees that if any action, suit, proceeding or claim will be
brought against, or an investigation commenced in respect of the Company or the
Company and an Agent and personnel of an Agent be required to testify,
participate or respond in respect of or in connection with the Engagement, an
Agent will have the right to employ its own counsel in connection therewith and
the Company will reimburse an Agent monthly for the time spent by its personnel
in connection therewith at their normal per diem rates together with such
disbursements and reasonable out-of-pocket expenses as may be incurred,
including fees and disbursements of an Agent’s counsel.

13. Advertisements. The Company acknowledges that the Agents shall have the
right, subject to clauses 1(a) and (c) of this Agreement, at its own expense, to
place such advertisement or advertisements relating to the sale of the Special
Warrants contemplated herein as the Agents may consider desirable or appropriate
and as may be permitted by applicable law. The Company and the Agents each agree
not to make or publish any advertisement in any media whatsoever relating to, or
otherwise publicize, the transaction provided for herein so as to result in any
exemption from the prospectus and registration requirements of Securities Laws
in any of the Selling Jurisdictions or any other jurisdiction in which the
Special Warrants shall be offered or sold being unavailable in respect of the
sale of the Special Warrants to prospective purchasers.

14. Commission. In connection with the issue and sale of the Special Warrants
pursuant to the Offering, the Agents will receive from the Company on Closing, a
cash commission equal to 7.0% of the gross proceeds from the Offering (the
“Commission”). Such Commission will be payable in respect of any securities sold
by the Company to any prospective investor that is identified or contacted by
the Agent prior to the date hereof in relation to the Offering, where such sale
is completed within 120 days of the Closing, such Commission to be paid to the
Agent forthwith upon such sale of securities. The Company will also issue to the
Agents compensation options (the “Compensation Options”) exercisable, without
payment of additional consideration, to acquire broker options (“Broker
Options”) in the amount that is equal to 7.0% of the number of Special Warrants
sold pursuant to the Offering. Each Compensation Option will entitle the holder
to acquire one Broker Option for no additional consideration for a period of
twenty-four months following Closing or one Unit on the third business day
following the satisfaction of the Conversion Conditions. The Broker Options will
each entitle the holder to acquire one Unit at a price of US$3.25 per Unit for a
period of twenty-four months following the Closing.

15. Exclusivity: The Company agrees that the Lead Agent shall have the exclusive
right, on terms to be agreed consistent with those in the Canadian securities
market, to act in respect of any distribution of securities by the Company or
any fund or other special purpose entity created by the Company for the period
commencing on the date hereof and ending upon July 31, 2008, provided however
that the Company may, prior to the Closing Date, complete sales of its
securities to persons identified by management of the Company (the “Parallel
Offering”) on terms no more favourable than those set out herein, without
obligation to pay the fees set out in Section 14 of this Agreement on such
sales. Securities underlying those offered under the Parallel Offering will not
be qualified for distribution by way of the Final Prospectus.

 

- 25 -



--------------------------------------------------------------------------------

16. Standstill: In addition to escrow arrangements that may be imposed on
shareholders of the Company by Securities Regulators, the Company agrees, that
the President and Director (currently Ray de Motte), Chief Financial Officer
(currently James Meek) and the directors of the Company will be required to
execute an undertaking on the Closing Date in favour of the Agents agreeing not
to sell, directly or indirectly, any Common Shares or securities convertible or
exchangeable into Common Shares (except in connection with the (i) exchange,
transfer, conversion or exercise of rights of existing outstanding securities or
existing commitments to issue or sell securities and (ii) sales to an offeror
pursuant to a take-over bid) for a period of 120 days subsequent to the
satisfaction of the Conversion Conditions without the prior written consent of
the Lead Agent, on behalf of all Agents, which consent shall not be unreasonably
withheld or delayed.

17. Notices. Unless otherwise expressly provided in this Agreement, any notice
or other communication to be given under this Agreement (a “notice”) shall be in
writing addressed as follows:

 

(a) in the case of the Company, to:

 

Sterling Mining Company

609 Bank Street

Wallace, ID

83873, U.S.A.

Attention:    Raymond De Motte Fax:    (208) 556-0227 with a copy to (which
shall not constitute notice): Cassels Brock & Blackwell LLP

2100 Scotia Plaza

40 King Street West

Toronto, Ontario M5H 3C2

Attention:    David Poynton Fax:    (416) 644-9348 and to: Parsons Behle &
Latimer

201 South Main Street

Suite 1800

Salt Lake City, Utah 84111

Attention:    Mark Lehman Fax:    (801) 536-6111

 

(b) in the case of the Subscriber, at the address specified on the face page
hereof, with a copy to the Agents at:

 

TD Securities Inc.

Toronto-Dominion Tower

66 Wellington Street W., 9th Floor

Toronto, Ontario M5K 1A2

Attention:    Gorden Glen Fax:    (416) 983-3176

 

- 26 -



--------------------------------------------------------------------------------

and to: Blackmont Capital Inc.

BCE Place, 181 Bay St.

Suite 900

Toronto, Ontario M5J 2T3

Attention:    Chad Williams Fax:    (416) 864-9151 with a copy to (which shall
not constitute notice): Fraser Milner Casgrain LLP

1 First Canadian Place

39th Floor

100 King Street West

Toronto, Ontario M5X 1B2

Attention:    Sander Grieve Fax:    (416) 863-4732 and to: Dorsey & Whitney LLP

Canada Trust Tower, BCE Place

Suite 4310

161 Bay Street

Toronto, ON M5J 2S1

Attention:    Gil Cornblum Fax:    (416) 367-7371

or to such other address as any of the parties may designate by notice given to
the others.

Each notice shall be personally delivered to the addressee or sent by facsimile
transmission to the addressee and (i) a notice which is personally delivered
shall, if delivered on a Business Day, be deemed to be given and received on
that day and, in any other case, be deemed to be given and received on the first
Business Day following the day on which it is delivered; and (ii) a notice which
is sent by facsimile transmission shall be deemed to be given and received on
the first Business Day following the day on which it is sent.

18. Time of the Essence. Time shall, in all respects, be of the essence hereof.

 

- 27 -



--------------------------------------------------------------------------------

19. Headings. The headings contained herein are for convenience only and shall
not affect the meaning or interpretation hereof.

20. Singular and Plural, etc. Where the context so requires, words importing the
singular number include the plural and vice versa, and words importing gender
shall include the masculine, feminine and neuter genders.

21. Entire Agreement; No Advisory or Fiduciary Relationship.

(a) This Agreement constitutes the only agreement between the parties with
respect to the subject matter hereof and shall supersede any and all prior
negotiations and understandings. This Agreement may be amended or modified in
any respect by written instrument only. All schedules attached to this Agreement
are deemed to be part hereof and are hereby incorporated by reference.

(b) The Company acknowledges and agrees that (a) the offer of Special Warrants
pursuant to this Agreement, including the determination of the offering price of
the Special Warrants and any related commissions, is an “arm’s length”
commercial transaction between the Company and the Agents, (ii) in connection
with the Offering contemplated hereby and the process leading to such
transaction the Agents are and have been acting solely as a principal and is not
the agent or fiduciary of the Company, or its shareholders, creditors, employees
or any other party, (c) the Agents have not assumed or will assume an advisory
or fiduciary responsibility in favour of the Company with respect to the
Offering contemplated hereby and the process leading thereto (irrespective of
whether the Agents have advised or are currently advising the Company on other
matters) and the Agents have no obligation to the Company with respect to the
Offering contemplated hereby except the obligations expressly set forth herein,
(iv) the Agents and its affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company, and
(v) the Agents have not provided any legal, accounting, regulatory or tax advice
with respect to the Offering contemplated hereby and the Company has consulted
its own legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.

22. Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect or limit the validity or enforceability of
the remaining provisions of this Agreement.

23. Governing Law; Attornment to Ontario. This Agreement shall be governed by
and construed in accordance with the laws of the Province of Ontario and the
laws of Canada applicable therein. Any and all disputes arising under this
Agency Agreement, whether as to interpretation, performance or otherwise, shall
be subject to the exclusive jurisdiction of the courts of the Province of
Ontario and each of the parties hereto hereby irrevocably attorns to the
jurisdiction of the courts of such province.

24. Successors and Assigns. The terms and provisions of this Agreement shall be
binding upon and enure to the benefit of the Company, the Agents and the
Purchasers and their respective executors, heirs, successors and permitted
assigns; provided that, except as provided herein, or in the Subscription
Agreements, this Agreement shall not be assignable by any party without the
written consent of the others.

25. Further Assurances. Each of the parties hereto shall do or cause to be done
all such acts and things and shall execute or cause to be executed all such
documents, agreements and other instruments as may reasonably be necessary or
desirable for the purpose of carrying out the provisions and intent of this
Agreement.

26. Effective Date. This Agreement is intended to and shall take effect as of
the date first set forth above, notwithstanding its actual date of execution or
delivery.

 

- 28 -



--------------------------------------------------------------------------------

27. Language. The parties hereby acknowledge that they have expressly required
this Agreement and all notices, statements of account and other documents
required or permitted to be given or entered into pursuant hereto to be drawn up
in the English language only. Les parties reconnaissent avoir expressément
demandé que la présente Convention ainsi que tout avis, tout état de compte et
tout autre document à être ou pouvant être donné ou conclu en vertu des
dispositions des présentes, soient rédigés en langue anglaise seulement.

28. Counterparts and Facsimile. This Agreement may be executed in any number of
counterparts and by facsimile, each of which so executed shall constitute an
original and all of which taken together shall form one and the same agreement.

29. Authority of TD Securities Inc. All actions which must or may be taken by
the Agents in connection with this Agreement, including any agreement, waiver,
order, notice, direction, receipt or other action to be made, given or taken by
the Agents hereunder may be made, given or taken by TD Securities Inc. on behalf
of the Agents and the Company shall accept notification of any such actions
from, and deliver the certificates representing the Special Warrants to, or to
the order of, TD Securities Inc. TD Securities Inc. acknowledges that where
practicable to do so they will discuss any action to be taken by them hereunder
with the other Agent prior to taking such action, provided that the failure of
TD Securities Inc. to so discuss will not detract from the right of the Company
to rely on the action of TD Securities Inc. in accordance with this provision.

[intentionally blank]

 

- 29 -



--------------------------------------------------------------------------------

If the Company is in agreement with the foregoing terms and conditions, please
so indicate by executing a copy of this letter where indicated below and
delivering the same to the Agents.

Yours very truly,

 

TD Securities Inc.

Per:

 

“Signed”

  Authorized Signing Officer

Blackmont Capital Inc.

Per:

 

”Signed”

  Authorized Signing Officer

The foregoing is hereby accepted on the terms and conditions therein set forth.

DATED as of August 2, 2007.

 

Sterling Mining Company

Per:

 

“Signed”

  Authorized Signing Officer

 

- 30 -



--------------------------------------------------------------------------------

SCHEDULE “A”

 

Lease payments and finders payments

   1,090,294

Shares future net profit debts

   455,000

Warrants

   10,359,740

Stock Option Plan

   2,100,000

Employee Stock Ownership Plan

   200,000

Shares with registration rights:

 

  1. 3,953,650 shares issued in a private placement that closed in January 2007

 

  2. 2,608,398 shares issued in a private placement that closed in January 2007

 

  3. 120,000 shares issued in a private transaction for the acquisition of a
mineral property

 

  4. 652,100 shares issuable at a price of $3.75 per share upon exercise of
warrants that expire 90 days following the date of registration,

 

  5. 2,608,398 shares issuable at a price of $4.25 per share upon exercise of
warrants that expire November 15, 2008

 

  6. 3,953,650 shares issuable at a price of $4.25 per share upon exercise of
warrants that expire January 18, 2009

 

  7. 550,000 shares issued in a private placement that closed in April 2007

 

  9. 275,000 shares issuable at a price of $4.50 per share upon exercise of
warrants that expire April 30, 2009

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT “A”

FORM OF REGISTRATION RIGHTS AGREEMENT

 

- 1 -